DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5, 7, 9, 10, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jang et al. (US Pub. 2013/0073293).
Regarding claim 1, Jang discloses a computer-implemented method of processing voice requests, comprising: 
receiving a first voice request from a first device in a group of devices (Figs. 11 and 12, [0163] receiving a voice command a first electronic device 100 in a group of devices);
receiving a second voice request from a second device in the group of devices  (Figs. 11 and 12, [0163] receiving a voice command a second electronic device 10 in a group of devices);
deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request (Figs. 11 and 12, [0164]-[0173] determining a device which has priority and may perform the received voice command _indicative of “a non-duplicate voice request”; determining the other device which does not have priority and may not perform the received voice command _indicative of “a duplicate voice request”);
sending a substantive response for the deemed non-duplicate voice request to the device from which the deemed non-duplicate voice request was received (Figs. 11 and 12, [0164]-[0173] transferring a command allowing the first or second electronic device to perform a function corresponding to the voice command (“next channel”) to 
refraining from sending a substantive response for the deemed duplicate voice request to the device from which the deemed duplicate (Figs. 11 and 12, [0164]-[0173] transferring a command allowing the first or second electronic device  to perform a function corresponding to the voice command (“next channel”) to the first or second electronic device based on priority which is determined by distance or voice recognition results).
Regarding claim 5, Jang discloses the method of claim 1, and Jang further discloses:
wherein deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises performing a "Pick the First" method (Figs. 11 and 12, [0164]-[0173] selecting the first or second electronic device to perform a function based on priority which is determined by distance or voice recognition results).
Regarding claim 7, Jang discloses the method of claim 1, and Jang further discloses:
performing automatic speech recognition on the first and second voice requests to produce first and second automatic speech recognition confidence scores, wherein deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises deeming that the voice request whose substantive response has a highest automatic speech recognition confidence score is non-duplicate ([0169]-
Regarding claim 9, Jang discloses the method of claim 1, and Jang further discloses:
wherein the deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises determining that the first and second voice requests are from a same source (Figs. 11 and 12, [0164]-[0173] voice command is from a same user).
Regarding claim 10, Jang discloses the method of claim 1, and Jang further discloses:
performing natural language processing on the non-duplicate voice request to generate the substantive response ([0111] natural language processing technology).
Regarding claim 15, Jang discloses a computer-implemented method of processing voice requests, comprising: receiving a first voice request from a first device in a group of devices (Figs. 11 and 12, [0163] receiving a voice command a first electronic device 100 in a group of devices);
receiving a second voice request from a second device in the group of devices (Figs. 11 and 12, [0163] receiving a voice command a second electronic device 10 in a group of devices);
deeming one of the first and the second voice requests a non-duplicate voice request and deeming one of the first and the second voice requests a duplicate voice request based on the first and second substantive responses and identifying one of the 
performing automatic speech recognition and natural language processing on the first voice request to generate produce a first substantive response and on the second voice request to generate produce a second substantive response ([0111] natural language processing technology):
sending the identified substantive response to a device in the group of devices (Figs. 11 and 12, [0164]-[0173] transferring a command allowing the first or second electronic device to perform a function corresponding to the voice command (“next channel”) to the first or second electronic device based on priority which is determined by distance or voice recognition results); and 
refraining from sending a substantive response for the deemed duplicate voice request to other devices in the group of devices (Figs. 11 and 12, [0164]-[0173] transferring a command allowing the first or second electronic device  to perform a function corresponding to the voice command (“next channel”) to the first or second electronic device based on priority which is determined by distance or voice recognition results).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8, 11-14, 16, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (US Pub. 2013/0073293) in view of Kim (US Pub. 2020/0193982).
Regarding claim 2, Jang discloses the method of claim 1.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein the first and second voice requests are deemed to be duplicate only if they are determined to have a same group ID (Kim, [0064] The plurality of terminal devices may be disposed in close proximity within a predetermined space which have a same group ID).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of performing a user's voice command in an environment including a plurality of electronic devices capable of voice recognition as taught by Jang with the method of controlling a plurality of artificial intelligent agents provided within a small geographical area as taught by Kim to prevent 
Regarding claim 3, Jang in view of Kim discloses the method of claim 2, and Kim further discloses:
wherein a group ID of the group of devices is determined dynamically by the group of devices (Kim, [0064] the predetermined space may be a space within a living room, a main room, a kitchen; [0134]-[0138] updating the shared performance information if the predetermined condition is satisfied).
Regarding claim 4, Jang in view of Kim discloses the method of claim 3, and Kim further discloses:
wherein the determining dynamically comprises sending an audio signal having a frequency outside of human perception by one of the devices of the group of devices and receiving the audio signal by another device of the group of devices, wherein the one device and the another device determine the group ID based on the signal (Kim, [0134]-[0138]  when the new terminal device which is connected to the network is out of communication with the system, then shared information can be updated).
Regarding claim 6, Jang discloses the method of claim 1.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein the deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises deeming that the voice request with a highest wake word confidence score is non-duplicate (Kim, [0142] “the triggering phrase may acquire information on the reception quality of the sound wave based on at 
Regarding claim 8, Jang discloses the method of claim 1.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein the deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request further comprises determining that the voice request whose substantive response has a lowest noise value is non-duplicate (Kim, [0091] determining a device to which the sound wave generated by a user is received  with the best quality which includes the signal to noise ratio (SNR)).
Regarding claim 11, Jang discloses the method of claim 1.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein deeming one of the first and the second voice requests a non-duplicate voice request and deeming the other of the first and the second voice requests a duplicate voice request, further comprises: calling a multi-device proxy for the first and second voice requests; and receiving from the multi-device proxy a determination of which of the first and second voice requests are non-duplicate and duplicate (Kim, [0088][0150] the edge device may request information on the reception quality to the plurality of terminal devices which receive the electrical signal associated with the sound wave generated by the user and receive information on the reception quality of the plurality of terminal devices receiving the voice of the user. The edge device may be a device that can perform all or part of the computing tasks performed in a server).
Regarding claim 12, Jang in view of Kim discloses the method of claim 11, and Kim further discloses:
wherein the first and second voice requests are sent to the multi-device proxy separately, as they are received (Kim, [0088][0150] the plurality of terminal devices receiving the sound wave generated by the user may transmit information on the reception quality to the edge device which may be a device that can perform all or part of the computing tasks performed in a server).
Regarding claim 13, Jang in view of Kim discloses the method of claim 12, and Kim further discloses:
wherein the first and second voice requests are sent to the multi-device proxy together, after both have been received (Kim, [0088][0150] the plurality of terminal devices receiving the sound wave generated by the user may transmit information on the reception quality to the edge device  which may be a device that can perform all or part of the computing tasks performed in a server).
Regarding claim 14, Jang discloses the method of claim 1.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein deeming one of the first and the second voice requests a non-duplicate voice request further comprises: determining a volume value for the first voice request and the second voice request; and deeming non-duplicate the voice request whose volume value is highest (Kim, [0091] determining a device to which the sound wave generated by a user is received  with the best quality which includes the volume associated with the received sound wave, the change rate of the volume of the received sound wave).
Regarding claim 16, Jang discloses the method of claim 15.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining that the first voice request and the second voice request have a same group ID (Kim, [0064] The plurality of terminal devices may be disposed in close proximity within a predetermined space which have a same group ID).
Regarding claim 17, Jang discloses the method of claim 15.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein deeming one of the first and the second voice requests a non-duplicate voice request further comprises: determining that the voice request whose substantive response has a lowest noise value is non-duplicate (Kim, [0091] determining a device to which the sound wave generated by a user is received  with the best quality which includes the signal to noise ratio (SNR)).
Regarding claim 20, Jang discloses the method of claim 15.
Jang does not explicitly teach, however, Kim does explicitly teach:
wherein deeming one of the first and the second voice requests a non-duplicate voice request further comprises: deeming the voice request that has a highest volume value is non-duplicate (Kim, [0091] determining a device to which the sound wave generated by a user is received  with the best quality which includes the volume associated with the received sound wave, the change rate of the volume of the received sound wave).
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (US Pub. 2013/0073293) in view of Mese et al. (US Pub. 2018/00270127).
Regarding claim 18, Jang discloses the method of claim 15.
Jang does not explicitly teach, however, Mese does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining that transcripts of the first and second spoken utterances are identical within a request similarity threshold value (Mese, [0017] as the voice input is being transcribed internally using a speech to text algorithm, a confidence factor in what the device heard is calculated; [0031][0036] “the command is resolved with equal confidence, i.e., C1=C2, both devices 401, 402 coordinate and the first device 401 issues the response based on distance”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of performing a user's voice command in an environment including a plurality of electronic devices capable of voice recognition as taught by Jang with the method of determining priority by confidence score of speech recognition as taught by Mese to find the right balance between distance and confidence for selecting a target device (Mese, [0018]).
Regarding claim 19, Jang discloses the method of claim 15.
Jang does not explicitly teach, however, Mese does explicitly teach:
wherein deeming one of the first and the second voice requests a duplicate voice request further comprises: determining that transcripts of the first and second substantive responses are identical within a response similarity threshold value (Mese, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659